Name: 91/171/EEC: Commission Decision of 8 March 1991 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community's financial contribution (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1991-04-04

 Avis juridique important|31991D017191/171/EEC: Commission Decision of 8 March 1991 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community's financial contribution (only the English text is authentic) Official Journal L 084 , 04/04/1991 P. 0023 - 0023COMMISSION DECISION of 8 March 1991 approving the programme for the eradication of bovine tuberculosis presented by Ireland and fixing the level of the Community's financial contribution (Only the English text is authentic) (91/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1) and in particular Article 24 thereof, Whereas by letters dated 21 November 1990 and 20 December 1990, Ireland has submitted a three-year programme for the eradication of bovine tuberculosis, Whereas the more important elements of the new programme involve submitting all bovines, except these intended for immediate slaughter to a single intradermal tuberculin test, with negative results, 60 days prior to their movement and all tuberculin tests will be carried out by veterinarians employed by or under direct contact to the State, general practitioners or their assistants will not carry out tuberculin testing in their clients herds, except in those circumstances where the clients herds are more than 10 kilometers from the main practice base, Whereas the validity of the premovement test will be reduced from 60 to 30 days in the second and third year of the programme, Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (2), Whereas a Community financial contribution will be given provided the above mentioned conditions are fulfilled, and the Irish authorities will provide all necessary information in conformity with Article 24, 8 of Council Decision 90/424/EEC, and whereas it is appropriate to fix the Community financial participation at the rate of 50 % of the costs incurred by way of compensation to owners for the slaughter of cattle because of bovine tuberculosis, Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of bovine tuberculosis presented by Ireland is hereby approved for a period of three years. Article 2 Ireland shall bring into force by 18 March 1991 the laws, regulations and administrative provisions for implementing the programme referred in Article 1. Article 3 Financial participation by the Community shall be at the rate of 50% of the costs incurred in Ireland by way of compensation for owners for the slaughter of cattle because of bovine tuberculosis. Article 4 The Community financial contribution shall be granted after the supporting documents have been supplied. Article 5 This Decision is addressed to Ireland. Done at Brussels, 8 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 347, 12. 12. 1990, p. 27.